Title: From Thomas Jefferson to Albert Gallatin, 28 April 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Monticello Apr. 28. 07.
                        
                        Th: Jefferson has desired the Post Master General to forward no papers to him at Monticello, after the mail
                            which leaves Washington on the 4th. of May, as he will leave Monticello on the 13th. he salutes mr Gallatin with
                            affection.
                    